DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5-6, 8, and 16-26 and the species drawn to Ni content of 0-3 wt% (Claims 1-3, 5-6, and 16-26) in the reply filed on 1/5/2021 is acknowledged.
Claims 8 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and Group II, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “%Ce = 0 - 5 0.2” which appears to include a space between the “5” and “0.2” in the range.  In light of the unusual formatting which appears to include a typographical error, it is unclear 
With respect to Claims 2, 5, and 16, it is unclear the recites elements (P and S in claims 2 and 5) and (Gd, Nd, Sm, Y, Pr, Sc, Pm, Eu, Tb, Dy, Ho, Er, Tm, Yb, and Lu in Claim 16) should be considered trace elements.  Specifically, Claim 1, from which Claims 2, 5, and 16 each depend, requires a composition which does not include any of these elements and which recites “the rest consisting of iron and trace elements.”  Thus, Claim 1 may be interpreted to exclude all non-recited elements other than those interpreted as trace elements.  If the elements recited in Claims 2, 5 and 16 are not interpreted as trace elements, they are improper as Claim 1 excludes additional elements.  As a result, Claims 2, 5, and 16 are rendered indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 requires 0-0.5% of the sum of elements comprising Gd, Nd, Sm, Y, Pr, Sc, Pm, Eu, Tb, Dy, Ho, Er, Tm, Yb, and Lu; however, Claim 1 from which it depends requires a composition which does not include any of these elements and which recites “the rest consisting of iron and trace elements.”  Therefore, the claim is interpreted to exclude additional elements which are not “trace elements.” As the claim is drawn to a .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0020928).
With respect to Claim 6, Lee teaches a steel with a composition, by weight%, as follows (para. 27-43; Table 1):

Claim 6
Lee
Lee, Ex. A3
C
0.4-4
23.6*C + Mn ≥ 28
33.5*C – Mn ≤ 23
(approx. 0.55 to 1.73)
0.59
N
0-0.6
 ≤ 1
0.017
B
0-4
-
-
Cr
0-11
28.5*C + 4.4*Cr ≤ 57
2.76
Ni
0-9.5
-
-
Si
0-4
-
-
Mn
10-40
15-35
21.98
Al
0-17
-
-
Mo
0-10
-
-
W
0-6.2
-
-
Ti
0-6.4
Optionally, ≤ 0.5
0.01
Ta
0-3
-
-
Zr
0-3
-
-
Hf
0-3
-
-
V
0-12
Optionally, ≤ 0.5
0.001
Nb
0-3
Optionally, ≤ 0.5
0.02
Cu
0-6
≤ 5
0.08
Co
0-7
-
-
Other
0-2 each of: Lu, La, Ce, Nd, Gd, Sm, Y, Pr, Se, Pm, Eu, Tb, Dy, Ho, Er, Tm, Yb, P, and S
Optionally, S: 0.03-0.1
Optionally, Ca: 0.001-0.1


-
Fe
Balance with trace elements
Balance with trace elements
Balance with trace elements
Ceq
0.31-0.69
0.5-3.0
0.60
Al + Si + Cr + V 
> 2
See total of Cr + V
2.76


Elements with compositional ranges including zero are interpreted as optional elements.  Thus, Lee teaches compositional ranges overlapping each of the required ranges and specific examples, such as Ex. A3, falling within each of the required ranges and therefore sufficiently specific to anticipate the instant claim under 35 U.S.C. 102.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 16-17, 19-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Valls Anglés (US 2014/0000770).
With respect to Claim 1, Valls Anglés teaches a steel with a composition, by weight%, as follows ( ):

Claim 1
Valls Anglés
C
0.31-0.69
0.3-0.9
N
0-0.2
0-0.6
B
0-0.1
0-0.6
Cr
2.6-6.8
≤ 2.8
Ni
0-3
0-3.8
Si
0-1.8
0-1.4
Mn
0-5.8
0-3
Al
0-0.4
0-2.5
Mo
0-4.4
0-10
W
0-7.8
0-12
Ti
0-2
0-2
Ta
0-0.3
0-3
Zr
0-0.4
0-3
Hf
0-0.3
0-3
V
0-2.9
0-4
Nb
0-0.6
0-1.5
Cu
0-1.2
0-2
Co
0-2.9
0-6
La
0-0.2
-
Ce
0-50.2
-
Cs
0-0.2
-
Fe
Balance with trace elements
Balance with impurities
Ceq
0.31-0.69
0.3-0.9
Moeq
0.01-4.4
 > 3.0


eq and Moeq values, evaluated using the same formulas as instantly claimed.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 2-3, 5, 17, 19-22, 24, and 26, Valls Anglés teaches compositional ranges overlapping each of the claimed ranges. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 16, the claimed compositional ranges includes zero and therefore, the claimed elements are interpreted as optional.  As a result, Valls Anglés is deemed to meet the instant claim as the reference does not require any content of the claimed elements. 

Claim 1-3, 5, and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Valls Anglés (WO 2013/167628A1).
With respect to Claim 1, Valls Anglés teaches a steel with a composition, by weight%, as follows (p. 19, lns. 11-20; p. 20, lns. 11-25):

Claim 1
Valls Anglés, Comp. 1
Valls Anglés, Comp. 2
C
0.31-0.69
0.5-3.0
0.2-0.9
N
0-0.2
0-2.2
0-0.6
B
0-0.1
0-2.0
0-0.6
Cr
2.6-6.8
0-14
0-4
Ni
0-3
0-6.0
0-6
Si
0-1.8
0-2.0
0.2-2.8
Mn
0-5.8
0-3
0.2-3
Al
0-0.4
0-2.5
0-2.5
Mo
0-4.4
0-15
0-6
W
0-7.8
0-15
0-8
Ti
0-2
0-4
0-2
Ta
0-0.3
0-4
0-2
Zr
0-0.4
0-12
0-2
Hf
0-0.3
0-4
0-2
V
0-2.9
0-12
0-4
Nb
0-0.6
0-4
0-2
Cu
0-1.2
0-2
0-2
Co
0-2.9
0-6
0-6
La
0-0.2
-
-
Ce
0-50.2
-
-
Cs
0-0.2
-
-
Fe
Balance with trace elements
Balance with trace elements
Balance with trace elements
Ceq
0.31-0.69
0.5-3.0
0.2-0.9
Moeq
0.01-4.4
0-22.5
0-10


Elements with compositional ranges including zero are interpreted as optional elements.  Thus, Valls Anglés teaches compositional ranges including first and second embodiments (see Table above) overlapping each of the required ranges of Claim 1, including overlapping Ceq and Moeq values, evaluated using the formulas as instantly claimed.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 2-3, 5, and 17-26, Valls Anglés teaches Comp. 1 and Comp. 2 (see Table above) in which one or both embodiments comprise compositional ranges overlapping the claimed ranges of Claims 2-3, 5, and 17-26. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 16, the claimed compositional ranges includes zero and therefore, the claimed elements are interpreted as optional.  As a result, Valls Anglés is deemed to meet the instant claim as the reference does not require any content of the claimed elements. 
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3, 5, and 16-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/854509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn steel compositions with same or overlapping compositional ranges, including Ceq and Moeq values.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portions of the ranges.  MPEP2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5, and 16-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 14-15 of copending Application No. 16/052826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn steel compositions with same or overlapping compositional ranges, including Ceq values.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portions of the ranges.  MPEP2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5, and 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9249485. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn steel compositions with same or overlapping compositional ranges, including Ceq values.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portions of the ranges.  MPEP2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735